   20-05027-rbk Doc#252 Filed 04/22/21 Entered 04/22/21 06:38:16 Ntc/Hrg AP int ptys Pg
                                        1 of 2
                      UNITED STATES BANKRUPTCY COURT
                             Western District of Texas

                                                                Bankruptcy Case
                                                                                20−50805−rbk
                                                                           No.:
                                                                   Chapter No.: 11
IN RE: KrisJenn Ranch, LLC , Debtor(s)

                                                           Adversary Proceeding
                                                                                20−05027−rbk
                                                                           No.:
                                                                         Judge: Ronald B. King
                                                       Krisjenn Ranch, LLC,
                                                       Krisjenn Ranch, LLC,
                                                       Series Uvalde Ranch,
                                                       Krisjenn Ranch, LLC,
                                                       Series Pipeline Row
                                                       Plaintiff
                                                  v.
                                                       DMA Properties, Inc. et
                                                       al.
                                                       Defendant



                                       NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   VIA PHONE:(650)479−3207; AC 160−686−6761

     on   6/7/21 at 02:00 PM

     TELEPHONIC Hearing to Consider and Act Upon the Following: DIAL IN INFORMATION IS AS
     FOLLOWS: (650) 479−3207 Access Code 160−686−6761 (1) IF TIME ESTIMATE EXCEEDS 20
     MINUTES OR (2) IF EXHIBITS WILL BE OFFERED PLEASE CONTACT DEANNA CASTLEBERRY
     @ deanna_castleberry@txwb.uscourts.gov (related document(s): 240 DMA Properties's Motion for Attorneys'
     Fees and Motion to Amend Judgment (related document (s) 237 Final Judgment (related document(s): 1
     Original Complaint Requesting Declaratory Judgment filed by Krisjenn Ranch, LLC, Krisjenn Ranch, LLC,
     Series Uvalde Ranch, Krisjenn Ranch, LLC, Series Pipeline Row (attorneys Charles John Muller IV, Ronald
     J. Smeberg) against DMA Properties, Inc., Longbranch Energy, LP) (Order entered on 3/24/2021) (Luna,
     Emilio) filed by Austin Hammer Krist for Third Pty Plaintif DMA Properties, Inc.. Hearing Scheduled For
     6/7/2021 at 2:00 PM at VIA TELEPHONE−Conference Dial−In Number: (650)479−3207; Access Code:
     160−686−6761 (Castleberry, Deanna)


Dated: 4/22/21
                                                          Barry D. Knight
                                                          Clerk, U. S. Bankruptcy Court
20-05027-rbk Doc#252 Filed 04/22/21 Entered 04/22/21 06:38:16 Ntc/Hrg AP int ptys Pg
                                     2 of 2
                                                                      [Hearing Notice (AP)] [NtchrgAPap]
